United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 18, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-50412
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ALFREDO BONILLA-MORALES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-01-CR-411-1
                       --------------------

Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Alfredo Bonilla-Morales appeals from his jury-verdict

conviction for importation of cocaine and possession with intent

to distribute cocaine.   Bonilla was arrested after the vehicle he

drove from Mexico into the United States was found to contain a

large amount of cocaine in a hidden compartment.   His sole

argument on appeal is that the evidence was insufficient to prove

the knowledge element for each count of conviction.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50412
                               -2-

     Looking at the evidence in the light most favorable to the

verdict, we discern many factors indicating that Bonilla was

aware that the vehicle he was driving contained illegal drugs,

including the fact that he displayed signs of extreme nervousness

before and after his arrest, he provided conflicting statements

to the authorities regarding the details of his trip, he was paid

an extremely generous amount for the time involved in making this

trip, the alterations made to the vehicle to create the hidden

compartment were noticeable to the naked eye, and the vehicle

contained 343 pounds of cocaine.   See United States v. Ortega

Reyna, 148 F.3d 540, 544 (5th Cir. 1998).   Regardless of the

standard of review that we apply, Bonilla’s challenge to the

sufficiency of the evidence supporting the knowledge element of

both counts of conviction fails because the evidence produced at

trial was sufficient to support the jury’s verdict on that basis.

     Accordingly, the district court’s judgment is AFFIRMED.